Case 4:18-cv-00442-ALM-CMC Document 183 Filed 08/07/20 Page 1 of 2 PageID #: 9438



                      IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF TEXAS
                               SHERMAN DIVISION

  Edward Butowsky,

       Plaintiff,

  v.                                                  Case No. 4:18-cv-442-ALM

  David Folkenflik, et al.,

       Defendants


              PLAINTIFF’S UNOPPOSED MOTION TO MODIFY ORDER

          NOW COMES Edward Butowsky, the Plaintiff, moving the Court to modify its

  July 7, 2020 Order (Doc. No 172):

          In the Plaintiff’s Response to Defendants’ Notice of Supplemental Evidence in

  Support of Motion for Sanctions (“Plaintiff’s Response”)(Doc. No. 167), filed on June

  26, 2020, the Plaintiff indicated his intent to oppose the Defendants’ Motion for

  Sanctions Pursuant to Federal Rule of Civil Procedure 37 (“Rule 37 Motion”)(Doc. No.

  161). See Plaintiff’s Response 3-4. The Rule 37 Motion was filed on June 19, 2020, and

  the Plaintiff’s Response was due on July 3, 2020. On the latter date, the Plaintiff filed his

  unopposed Motion for Extension of Deadlines (Doc. No. 171). The July 7, 2020 Order

  partially granted the Plaintiff’s request for an extension of deadlines, particularly for

  discovery compliance, but it denied most other requests.

          As it is currently written, the Order does not permit the Plaintiff to file a response

  to the Rule 37 Motion. The Plaintiff wishes to file a written response prior to the hearing



                                               -1-
Case 4:18-cv-00442-ALM-CMC Document 183 Filed 08/07/20 Page 2 of 2 PageID #: 9439



  scheduled for August 18, 2020, therefore he moves the Court to modify the July 7, 2020

  Order to permit that. He further moves the Court to accept the attached response to the

  Rule 37 Motion. Finally, the Plaintiff moves the Court to grant the Defendants an

  opportunity to reply by August 14, 2020.

                                             Respectfully submitted,

                                             /s/ Ty Clevenger
                                             Ty Clevenger
                                             Texas Bar No. 24034380
                                             P.O. Box 20753
                                             Brooklyn, New York 11202-0753
                                             (979) 985-5289
                                             (979) 530-9523 (fax)
                                             tyclevenger@yahoo.com

                                             Attorney for Plaintiff Edward Butowsky



                           CERTIFICATE OF CONFERENCE

        I certify that I conferred via email on August 6, 2020 with Laura Lee Prather and
  David Bodney, counsel for the Defendants, and they indicated that their clients do not
  oppose this motion.

                                             /s/ Ty Clevenger
                                             Ty Clevenger


                              CERTIFICATE OF SERVICE

         I certify that a copy of this document was filed electronically with the Court's ECF
  system on August 7, 2020, which should result in automatic notification to all counsel of
  record.

                                             /s/ Ty Clevenger
                                             Ty Clevenger




                                              -2-
